Title: From Benjamin Franklin to David Hartley, 29 November 1778
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy Nov. 29. 1778
I have heard nothing from you lately concerning the Exchange of the Prisoners. Is that Affair dropt? Winter is coming on apace. I understand that your charitable Contribution is near expended, and not likely to be renewed. Many of those unfortunate People must suffer greatly. I wish to have a Line from you, informing me what may be depended on. I am as ever, Your affectionate humble Servant
B Franklin
D. Hartley Esqr
 
Addressed: To / David Hartley Esqr / Member of Parliament / Golden Square / London
Endorsed: DF Nov 29 /78
